1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                        SOUTHERN DISTRICT OF CALIFORNIA
9
10    ODYSSEY REINSURANCE                            Case No.: 16-cv-03038-BTM-WVG
      COMPANY, a Connecticut
11
      corporation,                                   ORDER
12                                  Plaintiff,       (1) DISBURSING FUNDS
                                                     (2) GRANTING MOTION FOR
13    v.                                             ORDER DIRECTING PAYMENT
14                                                   OF REGISTRY FUNDS TO
      RICHARD KEITH NAGBY; DIANE
                                                     PLAINTIFF ODYSSEY
15    NAGBY a.k.a. DIANE DOSTALIK;
                                                     (3) DENYING AS MOOT
      PACIFIC BROKERS INSURANCE
16                                                   REQUEST FOR MODIFIED
      SERVICES, a Nevada Corporation;
                                                     ORDER RE OCTOBER 2017
17    CAL-REGENT INSURANCE
                                                     REGISTRY ORDER
      SERVICES CORPORATION, a
18                                                   (4) GRANTING REQUEST FOR
      California corporation; CLAIMS
                                                     JUDICIAL NOTICE
19    TECHNOLOGY SERVICES
                                                     (5) CERTIFYING THIS ORDER AS
      CORPORATION, a California
20                                                   FINAL UNDER FED. R. CIV. P.
      corporation; DAVID DOSTALIK,
                                                     54(b)
21                              Defendants.
22
                                                     [ECF No. 140, 140-4]
23
24
           Pending before the Court is Plaintiff Odyssey Reinsurance Company’s
25
     Motion for Order Directing Payment of Registry Funds to Odyssey and Request
26
     for a Modified Order re the October 2017 Registry Order (ECF No. 74). (ECF
27
     No. 140 (“Turnover Mot.”).) Plaintiff has also submitted a request for judicial
28

                                                 1
                                                                        16-cv-03038-BTM-WVG
1    notice. (ECF No. 140-4 (“RJN”).) For the reasons discussed below, the Court
2    grants the turnover motion, denies as moot the request for a modified order re
3    the October 2017 Registry Order, and grants Plaintiff’s request for judicial notice.
4    //
5    //
6    //
7                                FACTUAL BACKGROUND
8           This action arises out of the judgment entered by the United States
9    District Court for the District of Connecticut in favor of Odyssey and against Cal-
10   Regent in the amount of $3,200,000.00 (“Odyssey Judgment”). (See ECF No.
11   (“Second Am. Compl. or SAC”) ¶¶ 15–17.) Cal-Regent was an insurance agency
12   that underwrote certain insurance risks on behalf of State National Insurance
13   Company (“State National”). (SAC ¶ 18.) Plaintiff in turn reinsured State
14   National for a certain percentage of those risks, ranging from 90%–100%. (Id.)
15   In accordance with a series of reinsurance agreements between the parties, Cal-
16   Regent received a provisional commission—paid in part by Plaintiff—on all
17   policies that it underwrote for State National. (SAC ¶ 19.) At the end of each
18   year, the provisional commissions were adjusted depending on the profitability of
19   the business underwritten by Cal-Regent. (SAC ¶ 20.) Where the provisional
20   commission paid by Plaintiff exceeded the amount to which Cal-Regent was
21   entitled to after the yearly adjustment, Cal-Regent was obligated to pay the
22   difference to Plaintiff. (Id.) By 2013, Cal-Regent owed Plaintiff $2,740,802.61 in
23   return commissions, in part due to a lawsuit against State National that settled in
24   February 2013. (SAC ¶¶ 21–23, 25.)
25         Plaintiff alleges that by early 2013, Defendants Richard Nagby and Diane
26   Nagby “understood that the amount of return commissions owing to [Plaintiff]
27   would substantially increase” as a result of the lawsuit. (SAC ¶ 29.) Plaintiff
28   claims that “[a]s the potential effect of the [lawsuit] on Cal-Regent’s obligation to

                                               2
                                                                         16-cv-03038-BTM-WVG
1    pay return commission became clear to the Nagbys, they embarked on a plan to
2    strip Cal-Regent of assets,” (SAC ¶ 30), which began with the Nagbys forming
3    Pacific Brokers Insurance Services (“PBIS”), a Nevada corporation, (SAC ¶35).
4          Plaintiff alleges that Mr. Nagby, with the help of Defendants Claim
5    Technology Services Corporation (“CTS”) and its Chief Executive Officer (“CEO”)
6    David Dostalik, “caused funds otherwise owing to Cal-Regent and/or to its
7    successor PBIS to be transferred to one or more account(s) held in the name of
8    CTS” to conceal funds from creditors including Plaintiff. (SAC ¶¶ 32, 40.7.)
9    Defendant Dostalik allegedly released to the Nagbys or for their benefit, “portions
10   of the funds held by CTS on behalf of Cal-Regent.” (SAC ¶ 33.) Some of the
11   funds were also deposited into the Cal-Regent and PBIS operating accounts to
12   pay creditors, “in order to deceive them as to the true status of Cal-Regent and
13   CTS.” (Id.) “Other funds deposited into the Cal-Regent or PBIS operating
14   accounts were characterized by the Nagbys as loans to those entities, so that
15   payments back to the Nagbys could be characterized as tax-free loan
16   repayments.” (Id.)
17         Plaintiff also claims that in April 2013, while Cal-Regent’s debts remained
18   outstanding, the Nagbys formed PBIS and subsequently “caused Cal-Regent to
19   transfer substantially all of its assets to PBIS,” including its goodwill and “book of
20   business,” without receiving reasonably equivalent value in exchange for these
21   assets. (SAC ¶¶ 35–36, 45.) The Nagbys are both Cal-Regent’s and PBIS’s
22   officers, directors, managers and shareholders. (SAC ¶ 46.) Plaintiff alleges that
23   “PBIS was formed by the Nagbys for the specific purpose of continuing the
24   business operations of Cal-Regent under a different name in order to hinder,
25   delay or defraud the creditors of Cal-Regent.” (SAC ¶ 49.)
26         In April 2014, Plaintiff filed an action in the District of Connecticut against
27   Cal-Regent to recover the amount owed to Plaintiff in return commissions. (SAC
28   ¶ 12.) In October 2015, the court rendered a judgment in Plaintiff’s favor and

                                                3
                                                                          16-cv-03038-BTM-WVG
1    against Cal-Regent in amount of $2,740,802.61. (SAC ¶ 14.) In November
2    2015, the court awarded Plaintiff a supplement judgment. (SAC ¶¶ 15–17.) In
3    addition to the October 2015 judgment the court also awarded Plaintiff
4    $459,197.39, bringing the judgment to a total sum of $3,200,000.00 plus interest.
5    (Id.)
6            Plaintiff alleges that “three months after oral argument on [Plaintiff’s] motion
7    for summary judgment in the Connecticut action and three months before the
8    Judgment was entered, the Nagbys caused PBIS to sell substantially all of its
9    assets to AmTrust for $5 million.” (SAC ¶ 37.)
10           Of the sale proceeds (“the AmTrust Proceeds”), AmTrust made an initial
11   payment of $3 million, which was distributed to the Nagbys. (SAC ¶ 37.) Ms.
12   Nagby received $2.5 million, and Mr. Nagby received $500,000. (See ECF No.
13   195, 3:17-26.) The remainder was to be paid in the form of contingent “earn out”
14   payments in three annual installments. (Id.) In October 2016, AmTrust wired the
15   first earn out payment in the amount of $894.583.19 to a PBIS bank account.
16   (Id.) Those funds were immediately withdrawn by Richard Nagby. (Id.)
17                              PROCEDURAL BACKGROUND
18           Plaintiff filed the SAC on March 21, 2017, against several defendants
19   including PBIS, Cal-Regent, and the Nagbys under several theories of liability
20   including the Uniform Fraudulent Transfer Act (“UFTA”) and California’s alter ego
21   and successor liability law. (SAC.)
22           On October 4, 2017, the Court granted Plaintiff’s motion for the entry of a
23   default judgment against Cal-Regent and PBIS in the amount of $3.2 million plus
24   post-judgment interest. (See ECF No. 68.) The Court also granted Plaintiff a
25   preliminary injunction against the Nagbys, restraining them from the dissipation
26   of the AmTrust Proceeds, including “all funds already received in connection with
27   the sale of PBIS to AmTrust, and payments that are hereafter received from
28   AmTrust.” (ECF No. 69 (“October 2017 Injunction Order”.).)

                                                 4
                                                                          16-cv-03038-BTM-WVG
1          On October 10, 2017, a stipulated order was entered directing AmTrust to
2    pay into the Court registry the second and third earn out payments. (See ECF
3    No. 74 (“October 2017 Registry Order”).) Plaintiff and AmTrust filed a joint
4    motion to dismiss AmTrust without prejudice. (See ECF No. 84.) The dismissal
5    order required that AmTrust continue to abide by the October 2017 Registry
6    Order. (Id.) AmTrust has now deposited the second and third earn out
7    payments, totaling $958,017.66, into the Court registry. (See ECF No. 223 (“Pl.’s
8    Opp’n to Mot.-to-Interv.”), 4:15-22.)
9          On October 27, 2017, the Court entered a judgment as to Cal-Regent and
10   PBIS, including a monetary award against PBIS in the amount of $3,219,482.68,
11   the amount owing on the District of Connecticut judgment against Cal-Regent.
12   (ECF No. 82.) On March 5, 2018, the Court certified the judgment as final under
13   Fed. R. Civ. P. 54(b). (ECF No. 105.) No appeal was taken.
14         The Court has also issued a series of injunctions and temporary restraining
15   orders requiring Ms. Nagby to deposit AmTrust Proceeds in her possession into
16   the Court registry, per the October 2017 Injunction Order. Before the Court is an
17   OSC proceeding as to why Ms. Nagby should not be held in contempt with
18   respect to those orders, set to conclude on April 5, 2019.
19         Finally, pretrial dates have been set, culminating in the final pretrial
20   conference scheduled for May 30, 2019. Trial is scheduled to begin in July 2019.
21                                       DISCUSSION
22         The October 2017 Registry Order states that “[t]he funds so deposited shall
23   be held in an interest bearing account pending further order of this Court.” (See
24   October 2017 Registry Order, 2:19-20.) Plaintiff Odyssey now brings a turnover
25   motion, requesting that the Court issue an order directing payment of the funds in
26   the Court registry to Odyssey. The Court holds that the funds in the Court
27   registry belong to PBIS. Moreover, Plaintiff, as a judgment creditor of PBIS, may
28   execute on its judgment against PBIS by collecting the funds in the Court

                                                5
                                                                         16-cv-03038-BTM-WVG
1    registry. Thus, the Court grants Odyssey’s motion and directs that the funds in
2    the Court registry be turned over to Odyssey.
3       A. The Funds in the Court Registry Are PBIS Assets
4          The funds currently in the Court registry were deposited by AmTrust and
5    make up the last two earn out payments that AmTrust owed to PBIS for the sale
6    of PBIS. Odyssey argues that the funds belong to PBIS. Defendant Richard
7    Nagby argues that the ownership of the funds has not yet been established. The
8    Court agrees with Odyssey.
9          First, the contract governing the sale of PBIS to AmTrust establishes that for
10   the purposes of the transaction, PBIS was the seller and AmTrust was the buyer.
11   The contract is entitled “Renewal Rights and Asset Purchase Agreement by and
12   between AmTrust North America, Inc. and Pacific Brokers Insurance Services
13   Corporation” (“Purchase Agreement”).          (See Turnover Mot., Ex. 508 p1.)
14   Moreover, the Purchase Agreement states in its first provision that the contract
15   was “made and entered into” and “by and between” “Pacific Brokers Insurance
16   Services Corporation, a Nevada corporation (‘Seller’), and AmTrust North
17   America, Inc., a Delaware corporation (‘Buyer’).” (Id. at 4.)
18         Second, the Purchase Agreement establishes that the total purchase price
19   was made up of the cash purchase price “together with” the earn out payments.
20   (Id. at 7-8 (emphasis added).) The provision of the Purchase Agreement entitled
21   “Purchase Price” dictates that the Buyer, AmTrust, would pay to the Seller, PBIS,
22   a cash purchase price on the closing date in the amount of $3 million. (Id. at 7.)
23   The provision goes on to instruct that a series of earn out payments, not to exceed
24   $2 million, would serve “as additional consideration for the purchase of the
25   Business.” (Id. at 8 (emphasis added).)
26         Third, the Purchase Agreement is signed by individuals in their capacity as
27   representatives of AmTrust and PBIS. The contract is signed by Stephen Ungar,
28   as AmTrust’s secretary, and Mr. Nagby and Ms. Nagby, as PBIS’s president and

                                               6
                                                                       16-cv-03038-BTM-WVG
1    only other shareholder, respectively. (Id. at 31.) There is no indication anywhere
2    in the contract that the Nagbys themselves were distinct parties to the Purchase
3    Agreement.
4          The Purchase Agreement makes clear that a sale took place for the assets
5    of a corporation, PBIS, rather than for personal property. Thus, the consideration
6    received for the sale became the property of PBIS.
7          Mr. Nagby argues that there is a real dispute as to the ownership of the earn
8    out payments that AmTrust deposited into the Court registry. Mr. Nagby argues
9    that due to the contentious nature of the divorce proceedings between himself and
10   Ms. Nagby, Mr. Nagby “ma[de] a motion to the family law court to obtain distribution
11   of the down payment and also to clarify ownership of all the upcoming ‘earn out
12   payments’ so as not to have to continually be challenged by the contentious ex-
13   wife Diane Nagby whenever an earn out payment was due.” (ECF No. 160 (“Def.
14   Richard Nagby’s Opp’n”), 5:15-18.) Mr. Nagby goes on to state that “the family
15   law court ruled on August 3, 2015, that the down payment be distributed to the
16   parties and that all future earn out payments belong to the opposing party Richard
17   Nagby and were to be paid as directed by him.” (Id. at 5:21-24.) Mr. Nagby argues
18   that “[t]his created a legal right to the earn out payments in Richard Nagby.” (Id.)
19         The family law court ruling did not create a legal right to the earn out
20   payments in Richard Nagby. The most the family law court ruling did was clarify
21   ownership as between the Nagbys. The Nagbys are shareholders of PBIS and
22   thus may receive corporate distributions under certain conditions. Thus, the family
23   law court ruling may have determined who would receive what in the event of a
24   distribution. However, the family law court ruling has no effect on the ownership
25   of the AmTrust Proceeds as determined by the Purchase Agreement.                The
26   Purchase Agreement clearly states that the earn out payments are “additional
27   consideration for the purchase of the Business [PBIS].” (Turnover Mot., Ex. 508
28   p8 (emphasis added).) When AmTrust deposited the last two earn out payments

                                              7
                                                                       16-cv-03038-BTM-WVG
1    into the Court registry, it was in furtherance of its contractual obligation to
2    compensate PBIS for the sale of its assets. Thus, there is no dispute that the last
3    two earn out payments currently in the Court registry belong to PBIS.
4         B. Odyssey Has a Right to the Funds in the Court Registry as a
5           Judgement Creditor of PBIS
6           On October 27, 2017, the Court entered a judgment as to Cal-Regent and
7    PBIS, including a monetary award against PBIS in the amount of $3,219,482.68,
8    the amount owing on the District of Connecticut judgment against Cal-Regent.
9    (ECF No. 82.) On March 5, 2018, the Court certified the judgment as final under
10   Fed. R. Civ. P. 54(b) after considering Odyssey’s unopposed Rule 54(b) motion.
11   (ECF No. 105.) Defendants did not appeal.
12          Odyssey seeks the enforcement of its money judgment against PBIS.
13   Under Federal Rule of Civil Procedure 69(a), the procedure of the state where
14   the federal court is located applies to the enforcement of money judgments. Fed.
15   R. Civ. P. 69(a)(1). Thus, here the Court applies California state law. Under the
16   California Code of Civil Procedure, “[e]xcept as otherwise provided by law, all
17   property of the judgment debtor is subject to enforcement of a money judgment.”
18   Cal. Civ. Proc. Code § 695.010(a). Because the funds in the Court registry are
19   PBIS assets, Odyssey has a right to the funds as a judgment creditor of PBIS.
20          In addition, “[s]ince the assets of [even] a dissolved corporation can only be
21   distributed to [] shareholders subject to the rights of creditors of [a] corporation,
22   the assets of [a] corporation remain[] subject to an equitable charge for all debts
23   owed by the corporation. Trubowitch v. Riverbank Canning Co., 30 Cal. 2d 335,
24   345 (1947); Zinn v. Bright, 9 Cal. App. 3d 188, 192 (1970). The rights of
25   Odyssey, as a judgment creditor of PBIS, are superior to those of Mr. and Ms.
26   Nagby, as shareholders of PBIS. Therefore, Odyssey is entitled to execute on its
27   judgment against PBIS on the funds in the Court registry.
28   //

                                                8
                                                                          16-cv-03038-BTM-WVG
1         C. Odyssey May Collect the Funds in the Court Registry to Execute On
2           Its Judgment Against PBIS
3           Under California state law, a court “may order the judgment debtor to
4    assign to the judgment creditor . . . all or part of a right to payment due . . . .”
5    Cal. Civ. Proc. Code § 708.510(a). Moreover, several provisions of the California
6    Code of Civil Procedure when taken together “indicate that the assignment may
7    be ordered directly by the court.” See Alan M. Ahart, Cal. Prac. Guide Enf. J. &
8    Debt Ch. 6G-5 (2018) (citing Cal. Civ. Proc. Code §§ 708.510(c)-(f), 708.530,
9    708.540, 708.560(b)). In other words, a court may “assign a right to payment
10   outright (not simply an order directing the judgment debtor to do so).” Id. (citing
11   In re Advanced Biomedical, Inc., 547 B.R. 337, 340-42, 346 (Bankr. C.D. Cal.
12   2016). Thus, under the California Code of Civil Procedure, the Court directs
13   payment of the PBIS assets in the Court registry directly to Odyssey.
14        D. Mr. Nagby Has Not Moved to Set Aside the Default Judgment
15          Mr. Nagby, “[i]n the event [that] the Court finds Plaintiff’s motion
16   meritorious,” requests “leave of the Court to attempt to reinstate PBIS as a
17   corporation in good standing in California and move to set aside the default and
18   enter an appearance.” (Def. Richard Nagby’s Opp’n, 11:20-27). Mr. Nagby does
19   not need the Court’s permission to seek relief from the default and has filed no
20   motion to set aside the judgment against PBIS (ECF No. 82) under Fed. R. Civ.
21   P. 60(b). Thus, the Court does not find Mr. Nagby’s request as imposing an
22   impediment to the turnover.
23   //
24   //
25   //
26   //
27   //
28   //

                                                 9
                                                                           16-cv-03038-BTM-WVG
1       E. Plaintiff’s Request for Modifications to the October 2017 Registry
2          Order is Denied as Moot
3          Plaintiff’s turnover motion was filed before AmTrust deposited the last earn
4    out payment into the Court registry. As a result, there is no need for the Court to
5    grant an assignment order or permission to levy on the third earn out payment.
6    Therefore, Plaintiff’s request for modifications to the October 2017 Registry Order
7    is denied as moot.
8       F. Request for Judicial Notice
9          Plaintiff requests that the Court take judicial notice of pleadings filed in In
10   re: Marriage of: Diane M. Nagby v. Richard K. Nagby, Case No. ED80574, in the
11   Superior Court of California, County of San Diego. (See RJN.) The Court takes
12   judicial notice of the pleadings and grants Plaintiff’s request for judicial notice.
13                                      CONCLUSION
14         For the reasons discussed above, the Court grants the turnover motion.
15   (ECF No. 140.) The Court directs payment of $958,017.66 plus interest from the
16   Court registry to Plaintiff Odyssey Reinsurance Company, to be applied to
17   Plaintiff’s judgment against PBIS (ECF No. 82).
18         The Court denies as moot Odyssey’s request for modifications to the
19   October 2017 Registry Order (ECF No. 74). (ECF No. 140.)
20         The Court grants Plaintiff’s request for judicial notice. (ECF No. 140-4.)
21         Finding no just reason for delay, this Order is hereby certified as final
22   pursuant to Fed. R. Civ. P. 54(b).
23         As provided herein, the Clerk is ordered to release $958,017.66 plus
24   accrued interest from the interest bearing account in the above-entitled case to
25   Odyssey Reinsurance Company, 300 Stamford Place, Stamford, Connecticut
26   06902. The Clerk is authorized to deduct fees in handling all funds deposited in
27   the Court and held in interest bearing accounts as mandated and approved by
28   the Judicial Conference of the United States. See CivLR 67.1(c). The

                                                10
                                                                          16-cv-03038-BTM-WVG
1    disbursement will be stayed for thirty days from the entry of this order to allow for
2    the filing of an appeal. See CivLR 67.1(d)(1). Title to the $958,017.66 plus any
3    accrued interest vests in Odyssey Reinsurance Company upon entry of this
4    order.
5    IT IS SO ORDERED.
6    Dated: March 14, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              11
                                                                        16-cv-03038-BTM-WVG
